                     Case 1:20-cv-07123-AJN Document 14 Filed 12/11/20 Page 1 of 3

                                 KEENAN COHEN & MERRICK P.C.
                                 A TRANSPORTATION LAW PRACTICE

NICHOLAS J. HUBNER               125 COULTER AVENUE
DIRECT DIAL: 267-628-1521        SUITE 1000
NHUBNER@FREIGHTLAW.NET           ARDMORE, PA 19003

                                 215-609-1110
                                 (FAX) 215-609-1117




                                                      December 11, 2020
       Via ECF
       Honorable Alison J. Nathan
       United States District Court
       Southern District of New York
       40 Foley Square, Room 2102
       New York, NY 10007

                 Re:        CSX Transportation, Inc. v. Newhaven Distribution Services, Inc.
                            U.S.D.C. Southern District of New York; Case No. 1:20-cv-07123
                            Our File No. 1326.538

       Dear Judge Nathan,

               The undersigned counsel for plaintiff CSX Transportation, Inc. (“CSX”) and defendant
       Newhaven Distribution Services, Inc. (“Newhaven”) respectfully submit this pretrial conference
       joint letter in accordance with the Court’s rules and the Federal Rules of Civil Procedure. The
       pretrial conference is currently scheduled for December 18, 2020 at 3:00 PM. Pursuant to the
       Court’s December 7, 2020 Order (ECF No. 11), the parties agree that we can do without a
       conference altogether in this matter. However, should the Court decide that a conference is
       necessary, the parties will make themselves available.

            1. A brief statement of the nature of the action and the principal defenses thereto.

                            Plaintiff:     CSX has asserted claims against Defendant arising from
                            Defendant’s failure to pay rail demurrage charges which total not less than
                            $1,029,505.00. Essentially, the charges arise from Defendant’s failure to
                            release rail cars within the free time provided by CSX’s demurrage tariff,
                            which resulted in the accrual of the charges at issue pursuant to 49 U.S.C. §
                            10746 and governing regulations. As the entity receiving the railcars,
                            Defendant is responsible for those charges. Additionally, per CSX’s
                            demurrage tariff, CSX is entitled to recover finance charges, late fees,
                            attorney’s fees and costs which continue to accrue. The charges at issue in this
                            suit are specifically owed by Newhaven and remain unpaid to date.

                            Defendant: At this time, Newhaven contends inter alia there is neither
                            contractual nor statutory liability for the alleged demurrage charges.
      Case 1:20-cv-07123-AJN Document 14 Filed 12/11/20 Page 2 of 3




           Newhaven also contends that doctrines of estoppel and waiver preclude
           liability.

2. A brief explanation of why jurisdiction and venue lie in this Court.

           Jurisdiction and venue are not disputed. See ECF No. 10, ¶¶ 3-6. This Court
           has federal jurisdiction based upon 28 U.S.C. § 1337 as this is a cause of action
           arising under the Interstate Commerce Act, 49 U.S.C. §§ 10101 et seq. Also,
           diversity jurisdiction exists based upon 28 U.S.C. § 1332 as CSX and
           Newhaven are corporate citizens of different states and the amount in
           controversy is in excess of $75,000. Specifically, CSX is incorporated under the
           laws of the Commonwealth of Virginia with its principal office in the State of
           Florida (ECF No. 1). Newhaven is incorporated under the laws of the State of
           New Jersey with its principal place of business in the State of New York,
           located at 999 E. 149th Street, New York, NY 10000. (ECF No. 10).

3. A brief description of all outstanding motions and/or all outstanding requests to file

   motions.

           None at this time.

4. A brief description of any discovery that has already taken place, and that which will be

   necessary for the parties to engage in meaningful settlement negotiations.

           Plaintiff:    CSX has produced copies of the demurrage invoices at issue and
           a calculation of the daily/monthly/yearly finance charges accruing. (CSX
           000001-87). CSX also produced the relevant tariffs (CSX 000088-663).

           Defendant:      Newhaven has not yet produced discovery items.

5. A list of all prior settlement discussions, including the date, the parties involved, and the

   approximate duration of such discussions, if any.

           None to date.

6. The estimated length of trial.

           The parties estimate that the length of trial shall be 3 days.

7. Any other information that the parties believe may assist this Court in resolving this action.

           Given the exigent circumstances surrounding the pandemic, the parties have
           requested a discovery deadline beyond the standard 120 days from the date of
Case 1:20-cv-07123-AJN Document 14 Filed 12/11/20 Page 3 of 3




    the initial pretrial conference. The parties agree this additional time is
    necessary to facilitate the exchange of information related to this matter and
    to prepare, schedule and take depositions.

                                              Respectfully Submitted,

                                              s/ Nicholas J. Hubner
                                              Nicholas J. Hubner
                                              Keenan Cohen & Merrick P.C.
                                              125 Coulter Ave., Suite 1000
                                              Ardmore, PA 19003
                                              Telephone: (215) 609-1110
                                              Facsimile: (215) 609-1117
                                              Email: nhubner@freightlaw.net
                                              Attorneys for Plaintiff
                                              CSX Transportation, Inc.


                                              s/ Michael J. Mauro, Esq.
                                              Michael J. Mauro, Esq.
                                              Milman Labuda Law Group PLLC
                                              3000 Marcus Ave.
                                              Suite 3W8
                                              Lake Success, NY 11042
                                              Telephone: (516) 328-8899
                                              Facsimile: (516) 328-8899
                                              Email: michael@mllaborlaw.com
                                              Attorneys for Defendant
                                              Newhaven Distribution Services, Inc.
